Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II claims 4-10 in the reply filed 08/15/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4- 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The Examiner treats “ the first dispersion aqueous solution” as “the first aqueous dispersion“.
The Examiner treats “ the second dispersion aqueous solution” as “the second aqueous dispersion“.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 – 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN105601984A (CN’984), further in view of US20040008572A1(US’572).
Regarding claims 4 - 6, CN’984 discloses a preparation method for sound-absorbing material comprising mixing porous powder, adhesive and water. The porous powder is Bio-sil material, molecular screen material, porous graphite material and porous carbon black material. The adhesive is selected polystyrene emulsion, Polystyrene-acrylate emulsion, polyacrylate dispersion, polyvinyl acetate-acrylic acid ester emulsion, Polybutadiene-styrene emulsion, polyethylene vinyl acetate Ester  emulsion, polyvinyl alcohol water solution, PVP aqueous solvent, the polyacrylic acid aqueous solution, polyacrylamide solution, protein aqueous solution, the modified cellulose aqueoussolution or soluble starch (claims 1-4 and Figure 1).
But it  is  silent  that the  granulated  powder  is  made  by the  process  as  applicant set  forth  in the  claims  by mixing the aqueous active  carbon  or  graphite  dispersion  with  the  aqueous dispersion  of  the  binder such  as  starch. 
However, US’572 discloses rapidly and intimately mixing (spraying) a plurality of fluid substances. A nozzle assembly having a first nozzle comprising a flow duct with a convergent, tapered nozzle tip; one or more additional nozzles comprising a flow duct with a convergent, tapered nozzle tip wherein each subsequent nozzle is disposed coaxially around the preceding nozzle; and a center body disposed coaxially in the interior of the first nozzle, protruding beyond the discharge opening of the first nozzle around which an annular jet of liquid flowing in the annular space between the first nozzle and the centerbody is dispersed (abstract and Figure 4). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the claimed nozzle apparatus as applicant set forth in the claims to mix the aqueous active carbon or graphite dispersion with the aqueous dispersion of the binder such as starch, motivated by the fact that US’572 discloses such apparatus mixing fluid components rapidly and thoroughly ([0002]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        341